FILED
                              NOT FOR PUBLICATION                           MAR 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RICHART MIGUEL GUTIERREZ                           No. 08-72272
CADENA; ZOILA DEL ROSARIO
GUTIERREZ,                                         Agency Nos. A096-345-271
                                                               A096-345-272
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Richart Miguel Gutierrez Cadena and Zoila Del Rosario Gutierrez, natives

and citizens of Ecuador, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen based on ineffective


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo

constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion because

they presented insufficient evidence to establish prejudice. See id. at 793-94

(petitioner must demonstrate prejudice to prevail on an ineffective assistance of

counsel claim). It follows that petitioners’ due process claim fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-72272